Exhibit 10.1

SM&A

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of July 19,
2007, by and between SM&A, a Delaware corporation (the “Company”), and Cathy L.
McCarthy (“Employee”), with reference to the following:

A.            The Company desires to employ Employee on the terms and conditions
set forth herein;

B.            Employee desires to perform services for the Company as an
employee of the Company on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration for the promises and obligations set forth
below, the Company and Employee agree as follows:

1.             Employment and Term.

1.1.                              The Company agrees to employ, and Employee
agrees to be employed by the Company, on the terms and conditions described
below (the “Employment”).

1.2.                              This Agreement shall be effective as of July
19, 2007 (the “Effective Date”) and shall terminate on July 18, 2009 unless
sooner terminated pursuant to the terms set forth below.

2.             Duties.

2.1.          Employee agrees that during the Employment, Employee shall devote
her full-time efforts to her duties as an employee of the Company, now or in the
future assigned to Employee by the Company.  From and after the Effective Date
of this Agreement, Employee shall serve as President and Chief Executive Officer
of the Company.

3.             Compensation.

3.1.          As consideration for the performance of Employee’s duties
hereunder and for adherence to the covenants in this Agreement, Employee shall
be entitled to the compensation set forth on Exhibit A attached hereto and
incorporated herein by this reference (the “Compensation”).

3.2.          Employee understands and acknowledges that, except as otherwise
set forth in this Agreement, the Compensation will constitute the full and
exclusive consideration to be received by Employee for all services performed by
Employee in connection with the Company’s employment of Employee, and for the
performance of all Employee’s promises and obligations under this Agreement.

1


--------------------------------------------------------------------------------


3.3.          Aside from the Compensation, the Company may adopt, or continue in
force, benefit plans for the benefit of its employees or certain of its
employees which may include, but not be limited to, group life insurance,
medical insurance, etc.  The Company may terminate any or all such plans at any
time and may choose not to adopt any additional or replacement plans. 
Employee’s rights under any benefit plans now in force or later adopted by the
Company shall be governed solely by the terms of such plans; provided, however,
that in no event shall Employee’s rights under any such benefit plans be less
than those of any other executive officer of the Company.

4.             Duty to Devote Full Time and Avoid Conflict of Interest. 
Employee agrees that during the Employment she shall devote her full-time
efforts to her duties as an employee of the Company. Employee further agrees
that during the Employment she shall not, directly or indirectly, engage or
participate in any activities which are in conflict with the best interests of
the Company.  Notwithstanding the foregoing, nothing herein shall preclude
Employee from:  (i) serving, with the prior written consent of the Company,
which consent shall not be unreasonably withheld, as a member of the board of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations;
(ii) engaging in charitable activities and community affairs; and (iii) managing
her personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii) and (iii) shall be limited by Employee so as not to
materially interfere, individually or in the aggregate, with the performance of
her duties and responsibilities hereunder.

5.             Compliance with Rules and Regulations.  Employee agrees to comply
with the Company’s rules, regulations and practices as they may from time to
time be adopted or modified, so long as they are uniformly applied to all
employees.

6.             Non-recruitment and Non-solicitation by Employee.

6.1.          Employee agrees that, during the Employment, Employee will not
engage in any activity competitive with or adverse to the Company’s business or
welfare, whether alone, as a partner, or as an officer, director, employee or
shareholder of any other corporation and shall not otherwise undertake planning
for or the organization of any business activity competitive with the Company’s
business or combine or conspire with other employees or representatives of the
Company for the purpose of organizing any such competitive business activity.
This prohibition shall not include ownership of less than five percent (5%) of
the outstanding stock by Employee in a publicly traded corporation.

6.2.          During the Employment and for a period of two (2) years following
the termination of the Employment, Employee shall not, directly or indirectly,
induce, solicit or influence or attempt to induce, solicit or influence any
person who is engaged or employed by the Company (whether part-time or full-time
and whether as an officer, employee, consultant, agent or advisor), to terminate
his/her employment or other engagement with the Company.  Employee further
agrees that, during the term of this Agreement and for two (2) years after
termination of the Employment, Employee will not in any manner seek to recruit
for employment any individual who is employed or engaged by the Company, as an
officer, employee, consultant, agent or advisor for any person or entity other
than the Company.

2


--------------------------------------------------------------------------------


6.3           Employee agrees that during the Employment and for one (1) year
after termination of the Employment, Employee shall not, directly or indirectly,
personally, or on behalf of or in conjunction with any person or entity, use or
rely upon in any manner confidential material or information constituting trade
secrets (as defined in Section 7.1 below) to divert or take away any client or
customer of the Company.

7.                                       Trade Secrets of the Company/Works and
Property.

7.1           Employee acknowledges and understands that during the Employment,
Employee will have access to and will utilize and review information which
constitutes valuable, important and confidential trade secrets, as that term is
interpreted under the Uniform Trade Secrets Act (California Civil Code Section
3426 et seq.) and/or confidential and proprietary material and information of or
relating to the business of the Company necessary for the successful conduct of
the Company’s business. This information includes, but is not limited to:  (a)
listings of and data regarding the clients (past and current) of the Company
(collectively, the “Clients”); (b) information regarding potential customers and
clients; (c) data relating to the identity of the Clients of the Company; (d)
information regarding bidding, billing and pricing practices; (e) information
regarding the nature and type of services rendered to the Clients; (f) other
methodologies, computer programs, databases, processes, compilations of
information, results of proposals, job notes, reports and records, and (g)
information regarding the nature and type of software products sold to or under
development with any Client (all of which information is sometimes referred to
in this Agreement as the “Secrets”). The foregoing  notwithstanding, the Secrets
shall not include information or data which is (i) in the public domain, (ii)
generally known in the information technology staffing services industry, or
(iii) rightfully disclosed to Employee outside of the scope of her employment
with the Company by a third party not under a duty of confidentiality to the
Company. Employee understands further that the Secrets have been and will be
accumulated by Employee and other personnel of the Company at considerable
expense to the Company (including, but not limited to, compensation paid to the
Company personnel dealing with the Secrets and the Clients), and that the
Company has and will continue to expend its resources in order to maintain
actively and vigorously the confidentiality of the Secrets, as such information
is extremely valuable to the Company, and well worth the expense of enforcement
and preservation of such confidentiality. Accordingly, Employee agrees as
follows:

(a)           All of the Secrets shall be safeguarded and treated as
confidential by Employee.

(b)           Any and all data, notes, letters, computer programs, email
records, reports, telephone records and all other written documentation relating
to the business of the Company (including but not limited to the Secrets) that
may be collected, compiled, written, reviewed or conceived by Employee, whether
set forth in tangible media or intangible, from or by reason of services
performed by Employee for the Company, shall become the sole and absolute
property of the Company, and Employee shall not assert or establish a claim for
any statutory or common law right or any other possessory or proprietary right
with respect to any of the above.

3


--------------------------------------------------------------------------------


(c)           Employee shall hold the Secrets in strictest confidence and shall
not (i) disclose any Secrets to any person, corporation, firm, or other entity,
either during the Employment or afterward, or (ii) use any Secrets in Employee’s
subsequent business or employment, without the prior express written
authorization of the Company; provided, however, that Employee may disclose
Secrets to the extent required to do so by a subpoena lawfully issued in a
judicial proceeding or arbitration.

(d)           Employee shall not otherwise commit any act which shall compromise
the confidentiality of any Secrets, including but not limited to making a copy
of such property (whether electronic, paper or otherwise) without the prior
express written authorization of the Company.

7.2           During the Employment, Employee shall disclose in writing, fully,
and on a timely basis to the Company, any and all “Works and Property” (as such
term is herein defined) realized in connection with the performance of her
duties under this Agreement.  Employee acknowledges and agrees that, during the
Employment any and all Works and Property shall constitute the sole and
exclusive property of the Company and Employee shall not have any rights thereto
and/or any interest therein.  During the Employment, Employee shall assign,
transfer and convey to the Company, without further consideration, any and all
Works and Property in accordance with this Agreement.  For purposes of this
Agreement, the term “Works and Property” shall mean any and all works and
property including, but not limited to, all intellectual properties, ideas,
inventions, concepts, products, improvements, innovations, discoveries,
developments, methods, formulas, techniques, software, know-how and writings
which are made, conceived, reduced to practice, developed, written, contributed
to or prepared by Employee whether or not patentable or copyrightable and
whether made solely by Employee or jointly with others.  All Works and
Properties shall unconditionally be, become, and remain the sole and exclusive
property of the Company or any of its affiliates, successors, or assignees, as
the case may be.  Employee will promptly execute, acknowledge and deliver all
applications, oaths, declarations and further documents, and will provide such
additional assistance as the Company or its counsel may deem necessary or
desirable to evidence the Company’s title to such Works and Property.  Employee
has been advised by the Company that this section regarding assignments does not
apply to Works and Property that qualifies as a non-assignable invention under
Section 2870 of the California Labor Code.  Employee acknowledges having
received from the Company a copy of said code Section, attached hereto as
Exhibit B.

8.             Confidential Information of Clients.  All ideas, concepts,
information and written material disclosed to Employee by the Company, or
acquired from any of the Clients, and all financial, accounting, statistical,
personnel, and business data and plans of the Clients, are and shall remain the
sole and exclusive property and proprietary information of the Company, or said
Client, and are disclosed in confidence by the Company or permitted to be
acquired from the Clients in reliance on Employee’s agreement to maintain them
in confidence and not to use or disclose them to any other person except in
furtherance of the Company’s business.

4


--------------------------------------------------------------------------------


9.             Return of Information.  At the time of the termination of the
Employment or upon request at any time, Employee agrees to deliver promptly to
the Company all notes, books, electronic data (regardless of storage media),
correspondence and other written or graphical records (including all copies
thereof) in Employee’s possession, custody or control belonging to the Company
or relating to any business, work, the Clients or any other aspect of the
Company, whether or not they contain any Secrets, including but not limited to
each original and all copies of all or any part thereof.

10.           Cooperation.  Employee agrees to cooperate in good faith with the
Company in connection with any defense, prosecution, or investigation by the
Company regarding any actual or potential litigation, administrative proceeding,
or other such procedures, in which the Company may be involved as a party or
non-party from time to time, including following the termination of employment.

11.           Remedies; Injunctive Relief.  In the event of a breach or
threatened breach by Employee of any of the provisions of this Agreement,
Employee agrees that the Company, in addition to and not in limitation of any
other rights, remedies, or damages available to the Company at law or in equity,
shall be entitled to a preliminary and a permanent injunction in order to
prevent irreparable harm, without necessity of posting bond or other security.

12.           Termination of Employment.

12.1         The Employment may be terminated by the Company with “Cause” (as
defined below) at any time upon written notice. Except as otherwise agreed in
writing or as otherwise provided by this Agreement as due and payable (or as
required by law), upon termination of the Employment by the Company with Cause,
the Company shall have no further obligation to Employee under this Agreement by
way of compensation or otherwise, but Employee’s obligations under Sections 6
through 10, inclusive, shall continue after said termination of Employment.

12.2         Absent a Change of Control (as defined below), the Employment may
be terminated at any time (i) by the Company without Cause (as defined below) by
giving Employee thirty (30) days’ advance written notice of such termination or
(ii) by Employee for Good Reason (as defined below) by giving the Company thirty
(30) days’ advance written notice of such termination.  In the event that the
Company terminates the Employment without Cause or Employee terminates the
Employment for Good Reason, the Company shall (i) pay to Employee, in accordance
with the Company’s customary payroll practices, the base salary component of the
Compensation, and (ii) provide the same health and life insurance benefits, in
each case until the earliest to occur of (A) the last day of the term of this
Agreement specified in Section 1.2 above, (B) the expiration of six (6) calendar
months after the effective date of such termination of the Employment,

5


--------------------------------------------------------------------------------


(C) the date upon which Employee becomes employed on a full-time basis
(including but not limited to self-employment, but only if Employee holds
herself out to the public as being a self-employed consultant or other
businessperson), or (D) the date upon which Employee violates any of Sections 6
through 10, inclusive.  In addition, the Company shall pay Employee the
pro-rated portion of any incentive compensation (as described in Exhibit A
attached hereto) to which Employee was entitled for the fiscal year or quarter,
as applicable, in which the Employment was terminated.  If the Company’s medical
and/or life insurance plans do not allow Employee’s continued participation in
such plan or plans during the period described above, then the Company shall pay
to Employee, in monthly installments, from the date on which Employee’s
participation in such medical and/or life insurance, as applicable, is
prohibited for the remainder of the time period described in the second sentence
of this Section 12.2, the monthly premium or premiums which had been payable by
the Company with respect to Employee for such discontinued medical and/or life
insurance, as applicable; provided, however, any payments made to Employee for
Exec-U-Care premiums or reimbursements shall not exceed $10,000.

12.3         If, within twelve (12) months following a Change of Control (as
defined below), the Employment is terminated (i) by the Company (or any
successor company) without Cause, or (ii) by the Employee for Good Reason, the
Company shall (i) pay to Employee in a lump sum an amount equal to the base
salary component of the Compensation for the period from the date of such
termination of Employment through the earlier to occur of (A) the last day of
the term of this Agreement specified in Section 1.2 above or (B) six  (6)
calendar months after the effective date of such termination of Employment, and
(ii) provide the same health and life insurance benefits until the earlier to
occur of (A) the last day of the term of this Agreement specified in Section 1.2
above or (B) the expiration of eighteen (18) calendar months after the Change of
Control or six (6) calendar months after the effective date of such termination
of the Employment, whichever is later. If the Company’s (or its successor’s)
medical and/or life insurance plans do not allow Employee’s continued
participation in such plan or plans during the period described above, then the
Company shall pay to Employee, in monthly installments, from the date on which
Employee’s participation in such medical and/or life insurance, as applicable,
is prohibited for the remainder of the time period described in the first
sentence of this Section 12.3, the monthly premium or premiums which had been
payable by the Company with respect to Employee for such discontinued medical
and/or life insurance, as applicable; provided, however, any payments made to
Employee for Exec-U-Care premiums or reimbursements shall not exceed $10,000.

12.4         Employee may terminate the Employment without Good Reason at any
time by giving the Company thirty (30) days’ advance written notice of such
termination. Upon Employee’s termination of the Employment without Good Reason,
the Company shall have no further obligation to Employee under this Agreement by
way of compensation or otherwise (except for the obligations to (i) pay the base
salary component of the Compensation to which Employee may be entitled at the
time of such termination and (ii) provide the benefits required to be made
available under applicable law), but Employee’s obligations under Sections 6
through 10, inclusive, shall continue after said termination of the Employment.

6


--------------------------------------------------------------------------------


12.5         The Employment will terminate immediately upon Employee’s death. In
such event, the Company shall (i) pay to Employee’s estate, in accordance with
the Company’s customary payroll practices, the base salary and any dependents’
health benefits, if applicable, components of the Compensation until the earlier
to occur of (A) the last day of the term of this Agreement specified in Section
1.2 above or (B) the expiration of six (6) calendar months after the effective
date of such termination.  Except for the payments expressly provided in this
Section 12.5, the Company shall have no further obligation to Employee’s estate
under this Agreement by way of compensation or otherwise.

12.6         The Company may terminate the Employment at any time if Employee
becomes Disabled (as defined below) by giving Employee thirty (30) days’ advance
written notice of such termination. In the event that the Company terminates the
Employment because Employee has become Disabled, the Company shall (i) pay to
Employee, in accordance with the Company’s customary payroll practices, the base
salary component of the Compensation and (ii) provide the same health and life
insurance benefits, in each case until the earliest to occur of (A) the last day
of the term of this Agreement specified in Section 1.2 above, (B) the expiration
of six (6) calendar months after the effective date of such termination of the
Employment, (C) the date upon which Employee becomes employed on a full-time
basis (including but not limited to self-employment, but only if Employee holds
herself out to the public as being a self-employed consultant or other
businesswoman), or (D) the date upon which Employee violates any of Sections 6
through 10, inclusive.  If the Company’s medical and/or life insurance plans do
not allow Employee’s continued participation in such plan or plans during the
period described above, then the Company shall pay to Employee, in monthly
installments, from the date on which Employee’s participation in such medical
and/or life insurance, as applicable, is prohibited for the remainder of the
time period described in the second sentence of this Section 12.6, the monthly
premium or premiums which had been payable by the Company with respect to
Employee for such discontinued medical and/or life insurance, as applicable;
provided, however, any payments made to Employee for Exec-U-Care premiums or
reimbursements shall not exceed $10,000.

12.7         As used in this Agreement, the following terms shall have the
meanings indicated:

(a)           “Cause” shall mean an action or actions by Employee during the
Employment (including but not limited to inactions) including:

(i)            refusal or failure to carry out any reasonable direction from the
Company or its Board of Directors;

(ii)           a material breach of the terms of this Agreement;

(iii)          demonstrated gross negligence or misconduct in the execution of
her assigned duties;

7


--------------------------------------------------------------------------------


(iv)          habitual non-performance or incompetent performance of her duties
under this Agreement;

(v)           conviction of a felony or other serious crime involving moral
turpitude;

(vi)          engaging in fraud, embezzlement or other illegal conduct;

(vii)         a violation of any part of Sections 4 through 10, inclusive;

(viii)        imparting Secrets as defined in Section 7 of this Agreement to a
third party, other than in the course of carrying out Employee’s duties;

(ix)                                failure or refusal to materially perform her
duties and responsibilities; or

(x)                                   material violation of any written policy
or procedure of the Company, including ethics guidelines adopted from time to
time by the Board of Directors.

(b)           “Disabled” shall mean Employee’s inability to perform the
essential functions of her job under this Agreement, either with or without
reasonable accommodations, due to sickness, physical or mental impairment or
injury for a period of six (6) consecutive months or for nine (9) months in any
consecutive twelve (12) month period. In the event Employee disputes the
Company’s determination that she is Disabled, Employee shall give written notice
of such dispute to the Company during the thirty (30) day notice period prior to
the proposed effective date of such termination, and Employee and the Company
shall thereupon each select, within thirty (30) days of such notice from
Employee, a physician to evaluate whether Employee is Disabled.  Such physicians
shall complete their evaluation and report to the Board of Directors within
thirty (30) days.  If such physicians do not agree as to whether Employee is
Disabled, they shall promptly select a third physician to further evaluate
Employee, whose conclusion on such matter shall be rendered within ten (10) days
of his/her selection and shall be final and binding on Employee and the Company.

(c)           “Good Reason” shall mean any of the following:

(i)            the assignment to Employee of duties inconsistent with Employee’s
current position, duties, or responsibilities which is sufficient to constitute
a material diminution of status with the Company;

(ii)           a reduction by the Company in the base salary component of the
Compensation in effect on the date hereof or as the same may be increased from
time to time during the term of this Agreement; and

8


--------------------------------------------------------------------------------


(iii)                               any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company, if such
successor or assign asserts the position that it is not bound by the provisions
hereof.

(d)           “Change of Control” shall mean any of the following:

(i)            any merger or consolidation in which the shares of the Company
outstanding immediately prior to such merger or consolidation (or the securities
into which they are converted by virtue of such merger or consolidation) do not
represent at least fifty percent (50%) of the voting power of the surviving
corporation or its parent;

(ii)                                  any sale, lease or other transfer of all
or substantially all of the assets of the Company; or

(iii)                               any transaction in which the Company ceases
to be a publicly traded company.

12.8         The rights and remedies provided in this Section 12 shall
constitute the exclusive rights and remedies available to Employee relating to
or arising from the termination of the Employment, including claims for breach
of contract.

12.9         No policies or procedures of the Company or benefits provided by
the Company, whether oral or written, express or implied, formal or informal,
are intended, nor shall they be construed to limit the right or ability of the
Company or Employee to terminate the Employment as set forth above.  Except as
otherwise agreed in writing or as otherwise provided by this Agreement, upon
termination of the Employment, neither the Company nor Employee shall have any
further obligation to each other by way of compensation or otherwise.

12.10       The Company will undertake commercially reasonable efforts to
require any successor or assign to all or substantially all of the business
and/or assets of the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise), to absolutely and unconditionally assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession or
assignment had taken place.  In any such event, the term “the Company” as used
in this Agreement shall mean any such successor or assign which executes and
delivers the assignment agreement provided for in the immediately preceding
sentence or which otherwise becomes bound by the terms and provisions of this
Agreement by operation of law.

12.11       Employee shall make a reasonable good faith effort to find new
employment during any period during which payments are paid to Employee
following Employee’s termination of employment with the Company.

12.12       Subject to Employee’s consent, if any payment otherwise due
hereunder would be, when otherwise due, subject to additional taxes and interest
under Section 409A of the Internal Revenue Code of 1986, as amended, then such
payment shall be deferred to the extent required to avoid such additional taxes
and interest.

9


--------------------------------------------------------------------------------


13.           Miscellaneous Provisions.

13.1         In the event that any of the provisions of this Agreement shall be
held to be invalid or unenforceable, then all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision relating to the time period of any restriction imposed by this
Agreement shall be declared by a court of competent jurisdiction to exceed the
maximum time period which such court deems reasonable and enforceable, then the
time period of restriction deemed reasonable and enforceable by the court shall
become and shall thereafter be the maximum time period.

13.2         This Agreement shall be binding upon the heirs, executors,
administrators, and successors-in-interest of the parties hereto.

13.3         This Agreement shall be construed and enforced according to the
laws of the State of California, excluding its choice of law rules.

13.4         This Agreement supersedes all previous correspondence, promises,
representations, and agreements, if any, either written or oral, between the
Company and Employee.  No provision of this Agreement may be modified except by
a writing signed by both the Company and Employee.

13.5         All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served or deposited in the United States mail,
registered or certified, return receipt requested, postage prepaid, addressed as
set forth below, or such other address as such party shall have specified most
recently by written notice.  Notices shall be deemed given on the date of
service if personally served. Notices mailed as provided herein shall be deemed
given on the third business day following the date so mailed:

To the Company:

 

SM&A

 

 

4695 MacArthur Court, Suite 800

 

 

Newport Beach, CA 92660

 

 

Attention: Chairman, Compensation Committee

 

 

Board of Directors

 

 

 

with a copy to:

 

Bingham McCutchen LLP

 

 

Plaza Tower, 18th Floor

 

 

600 Anton Boulevard

 

 

Costa Mesa, CA 92626

 

 

Attention: James W. Loss and Thomas A. Waldman

 

 

 

To Employee:

 

Cathy L. McCarthy

 

 

1018 Bayside Cove

 

 

Newport Beach, CA 92660

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

10


--------------------------------------------------------------------------------


14.           Arbitration.           Employee and the Company agree that all
claims arising out of or relating to Employee’s employment, including its
termination, shall be resolved by arbitration.  This Agreement expressly does
not prohibit either party from seeking provisional relief including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their respective rights and
interests pending arbitration, particularly if necessary to avoid irreparable
harm, including pursuant to California Code of Civil Procedure Section 1281.8.

The dispute will be arbitrated in accordance with the rules of the American
Arbitration Association and its Employment Arbitration Rules and Mediation
Procedures (as amended).  The Company agrees to pay the fees and expenses
relating to arbitration, except those related to Employee’s legal fees and costs
associated therewith.  However, if any party prevails on a statutory claim which
affords the prevailing party attorneys’ fees, the arbitrator may award
reasonable fees and costs to the prevailing party, under the standards for an
award of fees provided by law.  The parties agree to file any demand for
arbitration within the time limit established by the applicable statute of
limitations for the asserted claims or within one year of the conduct that forms
the basis of the claim if no statutory limitation is applicable.  Failure to
demand arbitration within the prescribed time period shall result in waiver of
said claims.

This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Employee’s recruitment, employment or termination of
employment by the Company, including, but not limited to, claims involving laws
against any form of discrimination whether brought under federal and/or state
law, and/or claims involving other employees or members of the Board of
Directors, but excluding workers’ compensation, unemployment insurance claims or
any claims which are not subject to arbitration by law.  THE PARTIES UNDERSTAND
AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH CLAIMS TO COURT,
INCLUDING THE RIGHT TO A JURY TRIAL.

15.           Survival.  Notwithstanding any other provision of this Agreement,
the surviving obligations of Employee, including pursuant to Sections 6, 7, 8,
9. 10 and 14 of this Agreement shall survive the termination of this Agreement.

11


--------------------------------------------------------------------------------


16.           Acknowledgment by Employee.  Employee has carefully read and
considered the provisions of this Agreement and agrees that all of the
above-stated restrictions, obligations and promises are fair and reasonable and
reasonably required for the protection of the interests of the Company. Employee
further acknowledges that the goodwill and value of the Company is enhanced by
these provisions and that said enhancement is desired by Employee. Finally,
Employee indicates her acceptance of this Agreement by signing and returning the
enclosed copy of this Agreement where indicated below.

17.           Counsel.  The parties hereto have requested that counsel to the
Company, Bingham McCutchen LLP, prepare this Agreement and acknowledge that in
so doing that such counsel is acting on behalf of the Company. Employee
acknowledges that Bingham McCutchen LLP has previously served as and continues
to serve as counsel to the Company in other matters.

[Remainder of Page Intentionally Left Blank]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SM&A

 

 

 

 

 

By:

/s/ Steve D. Handy

 

 

 

 

 

 

Name: Steve D. Handy

 

 

 

 

 

Title:

Chief Financial Officer, Corporate Secretary

 

 

 

 

 

By:

/s/ Joseph B. Reagan

 

 

 

 

 

 

Name:

Joseph B. Reagan

 

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

/s/ Cathy L. McCarthy

 

 

Cathy L. McCarthy

 

13


--------------------------------------------------------------------------------


EXHIBIT A

COMPENSATION OF CATHY L. MCCARTHY

The following summarizes the compensation to which Cathy L. McCarthy
(“Employee”) shall be entitled under the terms of that certain Employment
Agreement dated July 19, 2007 by and between SM&A (the “Company”) and Employee.

1.                                       BASE SALARY.    Employee’s annual base
salary shall be $450,000 per year, paid in accordance with the Company’s
standard payroll policies for its executive officers (the “Base Salary”).
Employee shall be considered for merit increases in salary on an annual basis by
the Compensation Committee of the Board of Directors.

2.                                       INCENTIVE COMPENSATION.        In
addition to the Base Salary described above, Employee will be eligible to
receive incentive compensation (IC) the amount of which shall be based upon the
attainment by the Company or its subsidiaries of certain financial performance
targets established annually by the Board of Directors.

a. Under the terms of an Incentive Compensation plan for the SM&A executive team
adopted for fiscal year 2007 by the Compensation Committee of the Board of
Directors, the Employee as President and Chief Executive Officer will have a
target incentive of $250,000 but the amount earned will be contingent upon
actual performance as identified in the plan. A prorated portion of the bonus
will be paid for each quarter in 2007 that the incentive compensation targets
are met. Employee shall be considered for merit increases in incentive
compensation targets on an annual basis by the Compensation Committee of the
Board of Directors. In subsequent years any incentive compensation earned will
be paid out on an annual basis.

b. Under the terms of a Long Term Incentive Plan (LTIP) adopted by the
Compensation Committee of the Board of Directors members of the executive team
will be rewarded for sustained performance over a three-year period that meets
or exceeds an earnings-per-share (EPS) target. The 2007 LTIP will cover the
period 2007, 2008 and 2009.  The target incentive for the Employee as President
and Chief Executive Officer is 100,000 shares of SM&A stock but the actual
number of shares granted will be in accordance with a performance scale. In the
event that the Employee’s contract is not renewed after July 18, 2009, the
employee will be considered as a full three-year participant in the 2007 LTIP  
and will be eligible for the full benefits of the Plan. The stock will be issued
in 2010 immediately upon verification by the Company’s external auditors that
the targets and details of the LTIP have been met. The Compensation Committee
intends to issue LTIP grants on an annual basis with successive three-year
performance periods that include financial targets and award share grants for
meeting targets.

c. As an incentive to become the President and CEO of SM&A, the Employee shall
be granted on the effective date of becoming President and CEO the following:

·            An option to purchase up to 200,000 shares, issued pursuant to
SM&A’s 2007 Equity Incentive Plan. The exercise price of each stock option shall
be equal to the fair

1


--------------------------------------------------------------------------------


market value of the Common Stock on the date of grant and the options shall each
vest (i.e., become exercisable) in sixteen equal quarterly installments,
commencing on the three-month anniversary of the date of grant.  Such stock
options shall be in the form generally approved for grants to officers of SM&A;
provided, however, that such stock options shall vest in full upon the
occurrence during the term of the employment agreement to which this Exhibit A
is attached of a Change of Control (as defined in such employment agreement). In
the event that the Employee’s contract is not renewed after July 18, 2009, those
stock options that have not previously vested under this agreement as of that
date shall immediately vest in full.

d. On each January 2 on which Employee continues to be employed by SM&A,
Employee shall become eligible to participate in any stock incentive plan
approved by the Board of Directors and the shareholders.

3.             LEAVE CREDIT.  During the Employment, and in addition to the
Company observed and posted holidays (normally 10 per year), Employee shall
accrue paid leave at a rate of 25 days per annum; provided, however, that any
such leave time, if not used, will be subject to the Company’s limitations on
the maximum accrual of 10 weeks; and, provided further, that Employee shall use
her best efforts to coordinate with the Company the dates upon which Employee
shall use her aforesaid leave time so as to minimize the negative impact upon
the Company occasioned by Employee’s absence.

4.             OTHER BENEFITS:  Employee shall be entitled to participate in and
receive benefits under all profit-sharing plans, pension plans, group medical
plans and other benefit plans of the Company which the Company at any time
maintains for executive employees.

5.             BUSINESS EXPENDITURES:  Employee will be reimbursed on a monthly
basis for reasonable expenses incurred in connection with promoting and
conducting the business of the Company; provided, however, that (i) Employee
shall present reasonable documentation establishing the amount, date, place and
essential character of such expenditures, and (ii) any request for the
reimbursement of monthly expenditures totaling more than $4,000 must be approved
by two officers of the Company, one of whom shall be the Company’s Chief
Financial Officer.   The Employee is expected to maintain communications with
customers and other key personnel while on travel and at home and the Company
shall provide to, or reimburse the Employee for the costs of, reasonable
communication and home office equipment to include cell phone, laptop, internet
connectivity, PDA, fax and printer.

6.             MEDICAL REIMBURSEMENT.  The Employee shall be entitled to receive
reimbursement for documented medical expenses of the Employee and her dependents
not otherwise covered by the Company’s medical plan and long term care and
disability insurance coverage for the Employee.

7.             AUTOMOBILE LEASE.  In lieu of an automobile allowance, SM&A shall
lease, at a cost of no more than $1300 per month, an automobile of Employee’s
choice.  In addition, the reasonable cost of annual insurance, fuel,
maintenance, cleaning and repair shall be borne by SM&A.

2


--------------------------------------------------------------------------------


EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

Invention on Own Time – Exemption From Agreement

(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

(2)           Result from any work performed by the employee for the employer.

(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

1


--------------------------------------------------------------------------------